COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON



        ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Cause number and style:       01–14–00271–CV; Barnes v. Deadrick

Date motions filed:           March 26, 2015

Party filing motion:          Appellee

       It is ordered that Appellee’s Motion for En Banc Reconsideration is denied.

It is so ORDERED.


Justice’s signature: /s/ Laura Carter Higley
                    Acting for the En Banc Court


En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Huddle, and Lloyd.

A majority of the justices vote to deny en banc reconsideration.

Justice Keyes and Justice Lloyd dissent from the denial of en banc reconsideration.




Date: April 28, 2015